FILED
                           NOT FOR PUBLICATION                              FEB 22 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



JULIE JIMENEZ et al.,                            Nos. 09-17304 and 10-16010

             Plaintiffs - Appellants,            D.C. No. 2:07-CV-02558-HRH

  v.
                                                 MEMORANDUM *
MARICOPA UNIFIED SCHOOL
DISTRICT No. 20 et al.,

             Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    H. Russel Holland, District Judge, Presiding

                           Submitted February 17, 2011 * *
                             San Francisco, California

Before: TALLMAN and CALLAHAN, Circuit Judges, and CONLON, * * * District
Judge.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        **   The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

       ***
            The Honorable Suzanne B. Conlon, United States District Judge for
the Northern District of Illinois, sitting by designation.
      Appellants are former school district employees (and their spouses) whose

one-year contracts were not renewed. Each of their contracts specified appellants

did not have a legitimate expectancy of continued employment after the one-year

term and that the school district was not obligated to justify a decision not to renew

the contract. Nonetheless, appellants filed suit in Arizona state court, asserting

federal claims under Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq. and related state claims, including breach of contract.1 All

claims were related to the contract non-renewal decisions. The case was removed

pursuant to 28 U.S.C. § 1441. The district court entered summary judgment for the

school district, its superintendent and its board, and awarded attorney’s fees under

Arizona law.

      The district court had jurisdiction over the federal claims, 28 U.S.C. § 1331,

and supplemental jurisdiction over the state claims, 28 U.S.C. § 1367. We have

jurisdiction over the appeal pursuant to 28 U.S.C. § 1291. The summary judgment

decision is reviewed de novo. Munoz v. Mabus, – F.3d –, 2010 WL 5263141, at *2

(9th Cir. Dec. 27, 2010). The award of attorney’s fees is reviewed for an abuse of




      1
         This appeal does not challenge the entry of judgment against appellants on
the claims for negligent supervision, intentional and negligent infliction of
emotional distress,“First Amendment,” and whistleblowing.

                                           2
discretion, but legal determinations regarding the award are reviewed de novo.

Tutor-Saliba Corp. v. City of Hailey, 452 F.3d 1055, 1059– 60 (9th Cir. 2006).

      We affirm. Neither the summary judgment record nor the record on appeal

cite any evidence that would support a reasonable inference of a disputed material

fact. Fed. R. Civ. P. 56(c); FRAP 28(a)(7); Keenan v. Allan, 91 F.3d 1275, 1279

(9th Cir. 1996) (the court does not review the record in search of a genuine issue of

triable fact). Nor do appellants identify an error of law by the district court in

granting summary judgment or awarding fees. Fed. R. Civ. P. 56(c); FRAP

28(a)(9)(A); Boat & Motor Mart v. Sea Ray Boats, Inc., 825 F.2d 1285, 1288 (9th

Cir. 1987) (summary judgment reversed only if genuine issue of material fact or

error of law shown).

      Arizona law authorizes imposition of attorney’s fees in contested cases

arising out of a contract. Ariz. Rev. Stat. § 12-341.01(A). Appellants’ claims

could not have existed but for the school district’s decision not to renew their

written employment agreements. Harris v. Maricopa County Superior Court, –

F.3d –, 2011 WL 167040, at *6 (9th Cir. Jan. 20, 2011); Sparks v. Republic Nat’l

Life Ins. Co., 647 P.2d 1127, 1141-42 (Ariz. 1982) (en banc), cert. denied, 459

U.S. 1070, 103 S. Ct. 490, 74 L. Ed. 2d 632 (1982). The district court did not err

in finding appellants’ claims were “so entangled” to be fairly covered by § 12-


                                           3
341.01(A). ER 69. The district court carefully analyzed the reasonableness of

appellees’ $137,471 fee request, and reduced the fee award to $41,241.30 after

scrutinizing the reasonableness of the time and rate billings. The district court did

not abuse its discretion in awarding appellees $41,241.30.

      AFFIRMED.




                                          4